Citation Nr: 0116280	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-21 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
plantar wart.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), which denied a rating in excess of 20 
percent for a service-connected left plantar wart.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The degree of disability attributable to the service-
connected left plantar wart is not shown to be more than 
moderately severe.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for a left plantar wart are not met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.71a, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial consideration regarding VA's duty to assist:

Initially, the Board notes that recently-enacted legislation 
has reiterated and clarified VA's duty to assist claimants in 
the development of their claims for VA benefits.  The newly-
enacted legislation, which was signed by the President on 
November 9, 2000, requires that VA make reasonable efforts to 
assist a claimant in obtaining the evidence that is necessary 
to substantiate his or her claim for VA benefits.  This 
includes assistance in obtaining a claimant's service and VA 
medical records, records held by any Federal department or 
agency, if adequately identified by the claimant, and any 
other relevant records identified by the claimant, as well as 
advice to the claimant of the evidence that he or she needs 
to substantiate his or her claim for VA benefits.  VA's duty 
to assist a claimant in developing his or her claim for VA 
benefits also requires, in the case of claims for disability 
compensation, that a medical examination be provided, or a 
medical opinion be sought, when such an examination or 
opinion is necessary to make a decision on the claim.  
Notwithstanding all of the above, every claimant has the 
responsibility to present and support his or her claim for VA 
benefits, but the Secretary shall give the benefit of the 
doubt to the claimant whenever there is an approximate 
balance of positive and negative evidence regarding any issue 
that is material to the determination of the matter in 
question.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A, and 5107); see also, 
38 C.F.R. § 3.102(2000).

In the present case, even though the RO has not yet had the 
benefit of the explicit provisions of the VCAA, it is the 
Board's opinion that VA's duty to assist the veteran has been 
fulfilled.  There is no issue as to substantial completeness 
of the veteran's application for VA benefits.  See VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5102).  The veteran has 
submitted a substantially complete application for an 
increased rating to the RO, and he has been notified, in the 
rating decision on appeal, dated in May 2000, as well as in 
the September 2000 Statement of the Case (SOC), of the 
information that is necessary to substantiate his claim for 
an increased rating.  See VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  VA has secured all pertinent evidence 
identified by the veteran, and has advised him of his right 
to have a personal hearing, either before an RO official, or 
before a member of the Board, but the veteran has not 
indicated that he wants such a hearing.  Also, there is no 
indication of additional potentially relevant and available 
records that the RO has not requested.  See VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(b) and (c)).  The 
Board is thus satisfied that all relevant facts have been 
properly developed in this particular case, and that VA has 
met its initial duty to assist the veteran in developing the 
record so as to render it ready for an equitable disposition.

Applicable laws and regulations:

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities ("the Schedule").  
Generally, the degrees of disability specified in the 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (2000).  Separate rating codes identify the 
various disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2 (2000).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 4.7, 4.10 (2000).

VA regulation permits the rating of a particular disability 
under a closely related disease or injury when that 
particular disability is not listed in the Schedule.  See 
38 C.F.R. § 4.20 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (see 38 C.F.R. § 4.2), VA regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's contentions, and the evidence of record:

The veteran contends that his service-connected left plantar 
wart is so disabling that it warrants a rating higher than 20 
percent.

The service medical records reveal that the veteran underwent 
surgery to excise a left foot plantar wart (also referred to 
as a plantar keratosis) in 1973.  He was awarded service 
connection in a January 1974 rating decision in which the 
disability was rated as 10 percent disabling under the 
provisions of Diagnostic Code 7819 of the Schedule, which 
addresses new, benign growths of the skin, and provides for 
their evaluation as scars, disfigurement, etc., as well as 
under the criteria set forth for eczema, dependent upon 
location, extent, and whether the condition is repugnant or 
otherwise disabling, unless otherwise provided.  See 
38 C.F.R. § 4.119, Part 4, Diagnostic Code 7819 (2000).

In a November 1996 rating decision, the RO denied a veteran's 
claim for a rating exceeding 10 percent and pointed out that, 
since that rating had been in effect for more than 20 years, 
it was now protected, i.e., not subject to reduction unless 
it were shown to have been based on fraud.  38 C.F.R. 
§ 3.951(b) (2000).  In November 1998, the veteran filed 
another claim for an increased rating, and the RO then 
granted, in a December 1998 rating decision, the current 
rating of 20 percent, after a review of the evidence of 
record, including the report of a December 1998 VA 
examination of the veteran's left foot.  The 20 percent 
rating was assigned under Diagnostic Code 5284 of the 
Schedule, which addresses "other" injuries of the feet.  
See 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5284 (2000).

In March 2000, the veteran filed another increased rating 
claim, and the RO denied a rating exceeding 20 percent in the 
rating decision currently on appeal, dated in May 2000, after 
a review of the evidence in the file, to include the report 
of a March 2000 VA examination of the veteran's left foot.

According to the December 1998 VA medical examination report, 
the veteran's left plantar wart had become very tender and 
was beginning to interfere with the veteran's daily 
activities, including at his job, where he did a lot of 
walking and concrete construction.  It was noted that the 
veteran had to walk on the side of his foot to avoid putting 
pressure on the plantar wart, causing his leg and foot to 
ache.  Now he had scar tissue from where the wart was removed 
during service, could not walk on his heel, and had a burning 
sensation in the heel, which was more tender than when 
previously examined.  The lesion was described as a one-and-
a-half-inch hyperkeratotic lesion on the medial aspect of the 
left heel, which was tender and raised, was unresponsive to 
orthotic changes in the shoes and was, according to the 
veteran, not amenable to further surgery.

A VA outpatient medical record dated in March 1999 reveals 
complaints of pain in the back and the veteran's explanation 
to the effect that, since he could not get a refill for the 
pain medication Lortab, for which he had become addicted, he 
had been dealing with the pain by smoking five joints of 
marijuana every day for the past year, and had smoked $150 
worth of crack cocaine the day before this consultation.  (It 
must be noted, however, that, in his Substantive Appeal, 
which he filed in October 2000, the veteran denied ever 
having told anyone that he had smoked $150 worth of crack.)  
No references were made in this record to any problems with 
the veteran's left foot.

According to the March 2000 VA medical examination report, 
the veteran was claiming an increase in his rating for his 
left plantar wart, secondary to increased pain, which was of 
such nature that he could not bear weight on the medial 
aspect of his left heel and forced him to walk on the balls 
of his feet, which caused increased fatigability in his left 
foot.  The veteran indicated that he had been employed as a 
construction worker until 1998, when he suffered a back 
injury that had required surgery of an herniated disc.  On 
examination, there was an hypertrophic area of three 
centimeters in circumference on the medial aspect of the left 
heel, with evidence of skin debridement in the central area, 
which was secondary to the veteran's having trimmed away some 
callus formation.  There was tenderness to the medial aspect 
of the callus, but there was no evidence of infection or 
inflammation.  On examination of the remainder of the left 
foot, there was no evidence of swelling and appreciable 
tenderness associated with the tarsal or metatarsal area, nor 
inflammation or tenderness with the metatarsal phalangeal 
joints.  The impression and its "discussion" were listed as 
follows:

IMPRESSION:  Plantar wart to the left 
foot with hypertrophic tissue.

DISCUSSION:  The [veteran] does have a 
condition here that requires him to 
primarily bear weight on the lateral 
aspect of his heel as well as increased 
weight bearing in the forefoot.  He would 
have increased fatigability by the close 
of the day working in construction with 
increased symptoms of foot pain secondary 
to the abnormal position of weight 
bearing.

Analysis:

At the outset, the Board notes that, since there is no 
diagnostic code in the Schedule specifically addressing 
plantar warts, the rating in this case has to be accomplished 
by analogy, as authorized by VA regulation.  38 C.F.R. § 4.20 
(2000).  The diagnostic code that most closely approximates 
plantar warts with calluses in the Schedule is the one under 
which the veteran's disability is currently rated, Diagnostic 
Code 5284 of the Schedule, which, as noted earlier, addresses 
"other foot injuries."  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5284 (2000).

Under Diagnostic Code 5284, the current 20 percent rating is 
warranted for a moderately severe disability, a 30 percent 
rating would be warranted for a severe disability, and a 
maximum rating of 40 percent would be warranted if there were 
actual loss of use of the foot.  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5284 (2000).

In the present case, the medical evidence in the file reveals 
that the veteran's left plantar wart is tender and painful, 
which essentially causes abnormal weight bearing and 
fatigability, but at the same time there is no evidence of 
infection or inflammation (i.e., swelling), nor evidence of 
actual loss of use of the left foot.  The area of the foot 
affected is relatively small, and though demonstrably 
bothersome, is not shown to result in the severe dysfunction 
of the foot.  For instance, the awkward weight-bearing would 
result in an increase in foot fatigue after a complete day of 
construction work, according to the March 2000 examiner.  It 
does not seem reasonable that a severe foot disability could 
withstand that type of impact for an even shorter period.  

The Board concludes that the exhibited level of disability 
most closely approximates the level of a moderately severe 
disability, rather than that of a severe disability.  In 
reaching this determination, the Board has considered the 
complete history of the service-connected left plantar wart, 
the current clinical manifestations of this disability, and 
the functional impairment that can be attributed to pain, 
weakness and fatigability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.41 (2000); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the objective medical evidence in the file 
does not show that this disability is productive of 
additional functional loss due to pain, weakness and 
fatigability such as to warrant a finding to the effect that 
the level of disability is actually severe.  Also, the 
positive and negative evidence of record is not evenly 
balanced so as to warrant resolution of this appeal in favor 
of the veteran, as mandated by 38 C.F.R. § 3.102.  
Accordingly, while all pertinent VA provisions, to include 
those at 38 C.F.R. §§ 4.40 and 4.45, have been considered, 
the Board concludes that, even with the application of these 
provisions, a rating in excess of 20 percent is not 
warranted, given the facts of this case.

Finally, the Board notes that the RO has already determined 
that it is not necessary to refer this case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of extra-schedular ratings under 
38 C.F.R. § 3.321(b)(1) (2000).  (See, rating decision of May 
2000, and the SOC of September 2000.)  The criteria for such 
referral is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims ("the Court") 
has held that, while the Board is precluded by regulation 
from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board notes that the veteran has not worked since 1998, 
when he had back surgery, and it is not demonstrated that his 
service-connected foot problem interferes (or interfered) 
markedly with his employment.  He has not required frequent 
medical treatment for foot problems, including periods of 
hospitalization.  Having reviewed the evidentiary record with 
the above mandates in mind, the Board agrees with the RO's 
determination that a referral for extra-schedular 
consideration of this case is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for a left 
plantar wart is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

